Citation Nr: 1718607	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  07-36 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

2. Entitlement to an increased (compensable) rating for service-connected bilateral hearing loss disability.

3. Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

4. Entitlement to a permanent and total rating for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October and November 2005 rating decisions of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  By an October 2005 rating action, the RO denied service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, a compensable rating for service-connected bilateral hearing loss disability, and, entitlement to TDIU.  By a November 2005 rating action the RO denied the Veteran's claim of entitlement to a permanent and total rating for nonservice-connected pension purposes.

The Board remanded the Veteran's claim for additional development in February 2011 and again, most recently, in September 2014.  The matters have now returned to the Board for further appellate consideration.

In a July 2014 letter to the Veteran, the Board, in part, requested that the Veteran indicate whether he still desired a hearing before a Veterans Law Judge considering his incarceration.  In a July 2014 letter to the Board, the Veteran's attorney, on behalf of the Veteran, indicated that the Veteran was withdrawing his request for a hearing before a Veterans Law Judge at a local RO.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While the Board regrets the additional delay, a remand is needed to ensure there is a complete record upon which to base a decision so that the Veteran is afforded every possibly consideration.

In its February 2011 remand, the Board directed the RO, in part, to obtain all of the
Veteran's treatment records from the Mental Health Unit at Bullock Correctional Facility, P.O. Box 5107, Union Springs, Alabama 36089-5107.  Pursuant to the Board's remand directives, the RO sent letters in July 2011 and February 2012 requesting the records from the above cited facility.  To date, a response from
Bullock Correctional Facility has not been received.  In a July 2014 letter to VA, the Veteran's attorney specifically requested that the Veteran's claims be remanded to the RO to obtain the Veteran's records from the Bullock County Correctional records.  See Veteran's attorney's July 2014 written argument to the Board.

Also, in a November 2013 facsimile to the Veteran's attorney, a representative from Kilby Correctional Facility indicated that there were 938 pages of treatment records of the Veteran at that facility.  See November 2013 facsimile from the Kilby Correctional Facility to the Veteran's attorney.  In a letter to the Board, dated in late November 2013, the Veteran's attorney requested that VA provide payment to Kilby Correctional Facility to allow that institution to release the Veteran's medical records.  See Veteran's attorney's November 2013 letter to the Board.  The Board notes that VA will not pay any fees charged by a custodian to provide records requested.  38 C.F.R. § 3 159(c) (2016).

In September 2014, the Board remanded the Veteran's claim to attempt to obtain the Veteran's medical records from Bullock Correctional Facility and Kilby Correctional Facility.  As the Veteran's April 2010 Authorization and Consent to Release Information to the VA, VA Form 21-4142, with respect to Bullock Correction Facility, had expired and the Veteran had not submitted a release for Kilby Correctional Facility, in an April 2015 letter the VA requested that the Veteran complete release forms for both facilities.

However, as it appears the Veteran may have been released from incarceration around the same times as the letter was sent, and it is unclear whether it was sent to a current address for the Veteran, the Board finds that an additional attempt should be made to contact the Veteran.  Specifically, the Board's September 2014 remand decision was mailed to the Veteran at Bullock Correctional Facility as was the May 2016 Supplemental Statement of the Case (SSOC).  However, the April 2015 request that the Veteran complete release forms was sent to an address in Jasper, Alabama.  The Board is unable to determine from the documentation in the Veteran's claims file when the change of address occurred or how VA was notified of that address.  The May 2016 SSOC was ultimately returned as undeliverable, and the Veteran's attorney's office indicated in a September 2016 phone call with the VA that the Veteran was no longer at Bullock Correctional Facility, but the facility would not provide a forwarding address, and the Veteran had not provided the attorney with an updated address.  The VA resent the SSOC in September 2016 to an address associated with a utility listing in the Veteran's name, but did not resend the April 2105 letter requesting release forms to obtain medical records from Bullock Correctional Facility and Kilby Correctional Facility.  The resent SSOC has not been returned as undeliverable.

In May 2017, the Veteran's representative requested the address be updated to the Nauvoo, Alabama address.  The Veteran's representative indicated the Veteran was no longer incarcerated and further requested necessary examinations be scheduled. 

The outstanding medical treatment records from the above-cited correctional facilities might contain evidence addressing the etiology of the Veteran's acquired psychiatric disorder to include PTSD, extent and severity of his service connected bilateral hearing loss disability, and evidence pertinent to his TDIU and pension claims; however, those records cannot be requested without release forms signed by the Veteran.  Thus, given the new address, the Board finds that another attempt should be made to contact the Veteran to request he complete release forms.

On remand examinations should also be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Mail the Veteran a request to complete an Authorization and Consent to Release Information to the VA, VA Form 21-4142, for Bullock Correctional Facility and Kilby Correctional Facility. 

If release forms are obtained, attempt to obtain all of the Veteran's treatment records from the Bullock
Correctional Facility, P.O. Box 5107, Union Springs,
Alabama 36089-5107 and Kilby Correctional Facility, P.O. Box 150, Mt. Meigs, Alabama 36057.  The facilities should be informed that the VA will not pay any fees charged by a custodian to provide records requested.  All efforts to obtain these records should be fully documented in the claims file.  If no records can be obtained, the facilities should be asked to provide a negative response.

If the Veteran's prison medical records from Bullock County Correctional Facility and/or Kilby Correctional Facility cannot be obtained because they are either unavailable or the facility has requested payment for their release to VA, written documentation stating this fact must be provided to the Veteran and his attorney, and they should be provided an opportunity to submit the records to VA.

2. Schedule the Veteran for a VA audiological examination to determine the current severity and manifestations of his service-connected bilateral hearing loss. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

 The examiner should comment on the severity of the Veteran's service-connected hearing loss and discuss the effect of the disability on his occupational functioning and daily activities. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed psychiatric disability. All indicated tests must be accomplished. The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disability was caused by or aggravated by the Veteran's active service. 

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.

4. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




